OPINION

Per Curiam:

Appellant was tried before a jury and found guilty of burglary. NRS 205.160. On appeal, he contends the trial court erred in allowing certain testimony during redirect examination of a prosecution witness, and also that there was insufficient evidence to support his conviction.
In the instant case, the witness’s identification of appellant was challenged on cross-examination, and he was allowed to substantiate his identification during redirect examination by noting certain distinguishing characteristics of the appellant. Such redirect examination was within permissible limits. NRS 50.115; cf. State v. Tranmer, 39 Nev. 142, 154 P. 80 (1915).
Review of the record reflects substantial evidence to support appellant’s conviction.
Affirmed.